IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 96-30729
                        Conference Calendar
                         __________________


MARY ANN LOVELL,

                                       Plaintiff-Appellant,

versus

MIKE WAITS, Vice President; PLANTERS
BANK AND TRUST COMPANY,

                                       Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 96-CV-1179-T
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Mary Ann Lovell appeals the district court’s granting of

defendants’ motion to dismiss her complaint, in which she alleged

that they had interfered with her duties as an executor to an

estate and blocked her access to a safe deposit box.    The

district court did not err in holding that it lacked subject-

matter jurisdiction over Lovell’s claims.     Lovell has not raised

cognizable constitutional claims under 42 U.S.C. § 1983 or Bivens

v. Six Unknown Named Agents of Federal Bureau of Investigation,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30729
                               -2-

403 U.S. 388 (1971), because the defendants are not alleged to

have acted under color of either state or federal law.    See

Morast v. Lance, 807 F.2d 926, 930-31 (5th Cir. 1987).    Moreover,

Lovell has not invoked the diversity jurisdiction of the court

because all of the parties are Louisiana citizens.    See Getty Oil

Corp., Div. of Texaco, Inc. v. Insurance Co. of North Am., 841

F.2d 1254, 1258-59 (5th Cir. 1988); 28 U.S.C. § 1332.

     This appeal is frivolous.   It is DISMISSED.    See 5th Cir. R.

42.2.